Citation Nr: 0124364	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  01-02 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to May 27, 1998, for 
the assignment of a 70 percent rating for post-traumatic 
stress disorder based on claimed clear and unmistakable error 
in a May 1999 rating decision.

Entitlement to an effective date prior to May 27, 1998, for 
the assignment of a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran served on active duty from August 1969 to August 
1971.  In May 1998 the veteran's case was before the Board on 
the issue of entitlement to a rating in excess of 30 percent 
for PTSD.  At that time the Board remanded the case to the RO 
for additional development.  Following that development, in a 
May 1999 rating decision the RO increased the disability 
rating for PTSD from 30 to 70 percent effective May 27, 1998.  
The veteran subsequently withdrew his appeal of the rating 
assigned for PTSD, and that that issue is no longer in 
contention.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted entitlement to a total 
disability rating based on unemployability effective May 27, 
1998.  

The veteran perfected an appeal as to the effective date of 
the total rating and asserted that the post-traumatic stress 
disorder (PTSD), his primary disability, prevented him from 
maintaining employment since December 1992.  In his February 
2001 substantive appeal he also alleged that there was error 
in the rating decision that granted the 70 percent rating for 
PTSD and assigned the effective date, claiming that the RO 
had VA failed to consider all of the evidence.   

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

The veteran claimed entitlement to an increased rating for 
his service-connected psychiatric disorder, which was then 
described as anxiety reaction, on October 24, 1994.  He 
submitted medical reports from his treating psychiatrist at 
the VA outpatient clinic in San Antonio, Texas, in which the 
psychiatrist stated that the veteran had received treatment 
for PTSD from that facility since January 1995.  The VA 
treatment records, rather than the medical reports from the 
treating psychiatrist, are relevant in determining when the 
increase in the veteran's psychiatric symptoms occurred.  The 
treatment records since January 1995 have not, however, been 
associated with the claims file.

The Board notes that in February 1999 the RO requested the VA 
outpatient treatment records from May 1995 to February 1999.  
The records provided by the outpatient clinic, however, do 
not pertain to the veteran's treatment for a psychiatric 
disorder.  Additional development is required, therefore, to 
obtain the relevant records.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in the new law and 
regulations are satisfied.  Duty to 
Assist, 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since January 1995.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  In any event, the RO 
should obtain the veteran's treatment 
records from the VA outpatient clinic in 
San Antonio, Texas.  If the RO is not 
able to obtain the identified records, 
the claims file should be documented to 
that effect.

3.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed and, if not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to an earlier effective date 
for assignment of the total rating and 
the claim that there was error in the May 
1999 rating decision that assigned a 70 
percent rating for PTSD from May 27, 
1998.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the issues on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


